Richardson, Judge,
delivered the opinion of the court.
The lease in this case was made under the same law and ordinance, and is precisely similar in all its provisions to the lease in the case of Taylor v. Carondelet, 22 Mo. 105; and we do not see how this judgment can be affirmed consistently with the opinion in that case.
The circumstance that the collector of Carondelet promised the plaintiff to call upon him for the annual rent and failed to do so, presents a case of hardship which is more properly addressed to the corporate authorities in considering an application to have the resolution declaring the forfeiture rescinded than to the court. It was the plaintiff’s duty to pay the rent without a demand, and it is his misfortune that he relied on the collector’s promise. He acted, no doubt, on assurances that would have misled the most prudent man; but the agent was a mere ministerial officer, and it does not appear that he had any power to grant indulgence or to re*468lieve the plaintiff from the consequences of his own negligence or that of any other person. If a collector of the public revenue should promise a person to extend the time for the payment of his taxes, and not to return him a delinquent, but from forgetfulness or any other cause should report the taxes unpaid, which would result in the advertisement or sale of the property for taxes, it would not be thought that the owner could obtain any relief in the courts ; and we do not discover the principle in equity by which the plaintiff in this case can be relieved against a forfeiture which has been held to be the work of a statute.
All the judges concurring, the judgment will be reversed.